Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. This 
Examiner’s amendment is initiated to cancel claims 34-42 which has not been 
elected and examined. Authorization for this Examiner amendment is not needed 
since election of Group I (claims 22-33) has been treated as an election without 
traverse. See the items 1-2 of the Non-Final Rejection mailed on 09/28/2017.

In the claims:    

             
              Claims 34-42 have been cancelled.


Election/Restrictions    
2.         Claims 22-33 and 44-48 are allowable. The restriction requirements of claims 50-52 as set forth in the Office action mailed on  06/23/2020 has been reconsidered The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions I-II mailed on 06/23/2020 has been withdrawn and claims 50-52 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance              
        Claims 22-33, 44-48 and 50-52 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the electronic controller configured to translate the manually-selected workpiece characteristic signal, by the electronic controller, into a calibrated force signal, in combination with other limitations set forth in claims 22, 31 and 33.  



            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 22, 31 and 33.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    May 17, 2021